[Cite as Bachna v. Bachna, 2014-Ohio-977.]


                                  IN THE COURT OF APPEALS

                              ELEVENTH APPELLATE DISTRICT

                                       LAKE COUNTY, OHIO


SARINA BACHNA,                                  :       MEMORANDUM OPINION

                 Plaintiff-Appellee,            :
                                                        CASE NO. 2013-L-110
        - vs -                                  :

RONALD BACHNA,                                  :

                 Defendant-Appellant.           :


Civil Appeal from the Court of Common Pleas, Domestic Relations Division, Case No.
11 DR 000629.

Judgment: Appeal dismissed.


Mark A. Ziccarelli, Ziccarelli & Martello, 8754 Mentor Avenue, Mentor, OH 44060 (For
Plaintiff-Appellee).

Ronald Bachna, pro se, 5687 Laskey Road, Rome, OH 44085 (Defendant-Appellee).



THOMAS R. WRIGHT, J.

        {¶1}     On October 30, 2013, appellant, Ronald Bachna, pro se, filed a notice of

appeal from a September 30, 2013 entry of the Lake County Court of Common Pleas,

Domestic Relations Division.

        {¶2}     Appellee, Sarina Bachna, by and through counsel of record, filed a motion

to dismiss the appeal for lack of a final appealable order.            Appellant filed no

memorandum in opposition to the motion to dismiss.
       {¶3}   Appellant and appellee were married in Kirtland, Ohio, on May 19, 2001.

One child was born in 2002 as issue of the marriage. On September 28, 2011, appellee

filed a complaint for divorce alleging gross neglect of duty, extreme cruelty, and

incompatibility. Appellee sought temporary and permanent custody of the minor child,

temporary and permanent child support and spousal support, a reasonable division of

the marital property, and attorney’s fees and costs. On October 2, 2012, appellant filed

an answer in which he denied the allegations in appellee's complaint and

counterclaimed for divorce.

       {¶4}   The case was referred to a magistrate, who issued a decision on March

22, 2013. Appellant filed objections to the magistrate’s decision, which the trial court

granted in part and denied in part on September 30, 2013. In the September 30, 2013

entry, the trial court also ordered appellee’s attorney to “prepare and circulate for

signature the final Judgment Entry of Divorce * * *.”          It is from that decision that

appellant timely filed the instant notice of appeal with this court.

       {¶5}   We must determine whether the order appealed from is a final appealable

order. The Ohio Constitution limits an appellate court’s jurisdiction to the review of final

judgments of lower courts.      Section 3(B)(2), Article IV.    Accordingly, this court has

jurisdiction to review only final and appealable orders. Germ v. Fuerst, 11th Dist. No.

2003-L-116, 2003-Ohio-6241, ¶ 3. If a lower court’s order is not final, then an appellate

court does not have jurisdiction to review the matter and the matter must be dismissed.

Gen. Acc. Ins. Co. v. Ins. Co. of N. Am., 44 Ohio St.3d 17, 20 (1989).

       {¶6}   In the case at hand, the record shows that as of the date of the notice of

appeal, October 30, 2013, the parties had yet to finalize their divorce. In fact, the




                                              2
September 30, 2013 entry orders appellee’s attorney to prepare the final judgment entry

of divorce. The final divorce decree disposing of the case was issued by the court on

November 26, 2013, and appellant filed a separate appeal from that entry with this court

in Case No. 2013-L-135. Therefore, the September 30, 2013 entry was not a final

appealable order, and appellant’s appeal from it is premature.

      {¶7}   Based on the foregoing analysis, it is ordered that appellee’s motion to

dismiss the appeal is hereby granted, and this appeal is dismissed for lack of final

appealable order.



DIANE V. GRENDELL, J.,

COLLEEN MARY O’TOOLE, J.,

concur.




                                           3